Motion by Virginia R. Iaquinta-Snigur for reinstatement to the bar as an attorney and counselor-at-law. Ms. Iaquinta-Snigur was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 13, 1988. By decision and order on motion of this Court dated February 2, 2005, inter alia, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Ms. Iaquinta-Snigur, and the issues raised were referred to the Honorable Jerome M. Becker, as Special Referee to hear and report. By opinion and order of this Court dated April 4, 2006, Ms. Iaquinta-Snigur was suspended from the practice of law for a period of three years, commencing May 4, 2006, based on 29 charges of professional misconduct (see Matter of Iaquinta-Snigur, 30 AD3d 67 [2006]). By decision and order on motion of this Court dated October 20, 2006, Ms. Iaquinta-Snigur’s motion for reargument was denied. By decision and order on motion of this Court dated January 14, 2010, Ms. Iaquinta-Snigur’s first motion for reinstatement was denied. By decision and order on motion of this Court dated December 20, 2011, Ms. Iaquinta-Snigur’s second motion for reinstatement was held in *768abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on her fitness to be an attorney. Application by Ms. Iaquinta-Snigur to change her name, upon reinstatement, on the roll of attorneys and counselors-at-law to Virginia R. Iaquinta. Upon the papers filed in support of the motion and the papers filed in relation thereto, upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, and upon the application, it is, Ordered that the motion and the application are granted; and it is further, Ordered that, effective immediately, Virginia R. Iaquinta-Snigur is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to change her name to Virginia R. Iaquinta on the roll of attorneys and counselors-at-law. Eng, RJ., Mastro, Rivera, Skelos and Chambers, JJ., concur.